Title: Benjamin Franklin and John Adams to John Paul Jones, 10 August 1778
From: Franklin, Benjamin,Adams, John
To: Jones, John Paul


     
      Sir
      Passy Aug. 10 1778
     
     We do not think ourselves authorized to give any Orders concerning the Deductions to be made from the Seamen’s Price money or Wages, of what was advanced to them. The Resolutions of Congress must be complied with as to your Stores and Furniture, we suppose there can be no Difficulty, but that M. Simpson will as he ought to deliver you your private Property upon Request.
     We are not informed particularly what Receipts for your Indemnification you desire, and therefore we are not able to give any Advice concerning them. But we hope that all proper Receipts will be given you, such as you have a Right to expect, readily upon Request.
     We shall recommend the Men who Landed with you at White haven to the Favour of Congress, because we think they have merited it; but least our Recommendation Should miscarry, we wish you to recommend them yourself and inclose in your Letter an extract of this Paragraph of ours. As these People belonging to the Ranger have done themselves so much Honour in their expedition under your Command, perhaps Congress would approve of the Deductions being made from their Wages to be paid in America that the Men may have their Price Money here.
     We have received a Letter concerning Some Price Plate deposited by you in the Hands of a Gentleman who waits your Orders to deliver it, which we suppose, as you are upon the Spot, you will give of Course. We are Sir, with all due Respect Your most obedient and very humble Servants
     
      B. Franklin
      John Adams
     
    